 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 1 of 22 Page ID #:1631
                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT


                                                                       06/02/2020

                                                                   CENTRAL DISTRICT OF CALIFORNIA
 1   NICOLA T . HANNA
     United States Attorney                                                 DM
                                                                     BY: ___________________ DEPUTY

 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DENNIS MITCHELL (Cal. Bar No. 116039 )
 4   HEATHER C . GORMAN (Cal. Bar No. 258920)
     Assistant United States Attorney
 5   Environmental and Community Safety Crimes Section
          1300 United States Courthouse
 6        312 North Spring Street
          Los Angeles , California 90012
 7        Telephone: (213) 894-2484
          E-mail:     dennis .mitchell@usdoj.gov
 8                    heather.gorman@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                                  UNITED STATES DISTRICT COURT
11
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                    No. CR 18-448(B)-DMG
13
                 Plaintiff,                       PLEA AGREEMENT FOR DEFENDANT
14                                                UNITED STORM WATER, INC .
                         v.
15
     UNITED STORM WATER,         INC .,
16
                 Defendant
17

18
          1.      This constitutes the plea agreement between United Storm
19
     Water,    Inc.    ("defendant") and the United States Attorney's Office for
20
     the Central District of California (the "USAO") in the above-
21
     captioned case.          This agreement is limited to the USAO and cannot
22
     bind any other federal,          state , local , or foreign prosecuting,
23
     enforcement, administrative, or regulatory authorities .
24
                                     DEFENDANT'S OBLIGATIONS
25
          2.      Defendant agrees to :
26
                  a.     At the earliest opportunity requested by the USAO and
27
     provided by the Court, appear and plead guilty to a four-count second
28
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 2 of 22 Page ID #:1632




 1   superseding information in the form attached to this agreement as

 2   Exhibit A or a substantially similar form, which charges defendant

 3   with negligently causing a violation of a pretreatment program

 4   requ irement ,       in violation of 33 U.S . C. §§ 1317(d) , 1319(c) (1) (A) and

 5   18   u.s.c .   §    2 (b).

 6                  b.      Not contest facts agreed to in this agreement.

 7                  c.      Abide by all agreements regarding sentencing contained

 8   in this agreement .

 9                  d.      Appear for all court appearances , surrender as ordered

10   for service of sentence, obey all conditions of any bond,             and obey

11   any other ongo ing court order in this matter .

12                  e.      Not commit any crime; however,    offenses that wou ld be

13   excluded for sentencing purposes under United States Sentencing

14   Guidelines         ("U.S . S.G." or "Sentencing Guidelines") § 4Al . 2(c) are not

15   within the scope of this agreement .

16                  f.      Be truthful at all times with the United States

17   Probation and Pretrial Services Office and the Court.

18                  g.      Pay the applicable special assessments at or before

19   the time of sentencing unless defendant has demonstrated a lack of

20   ability to pay such assessments.

21                  h.      At the time of sentencing , recommend and advocate that

22   the Court impose the sentence set forth in paragraph 11, below .

23                                   THE USAO'S OBLIGATIONS

24          3.      The USAO agrees to:

25                  a.      Not contest facts agreed to in this agreement .

26                  b.      Abide by all agreements regarding sentencing contained

27   in this agreement.

28

                                               2
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 3 of 22 Page ID #:1633




 1              c.     At the time of sentencing, move to dismiss the
 2   underlying indictment as against defendant .      Defendant agrees ,
 3   however, that at the time of sentencing the Court may consider any
 4   dismissed charges in determining the applicable Sentencing Guidelines
 5   range, the propriety and extent of any departure from that range, and

 6   the sentence to be imposed.

 7             d.      At the time of sentencing,   recommend and advocate that
 8   the Court impose the sentence set forth in paragraph 11, below.

 9                           CORPORATE AUTHORIZATION
10        4.   Defendant represents that it is authorized to enter into

11   this agreement.     On or before the change of plea hearing pursuan t to

12   this agreement, defendant shall provide the USAO and file with the

13   Court a notarized legal document certifying that defendant is

14   authorized to enter into and comply with all of the provisions of

15   this agreement.     Such legal document(s) shall designate a company

16   representative who is authorized, and shall also state that all legal

17   formalities for such authorizations have been observed.

18                     ORGANIZATIONAL CHANGES AND APPLICABILITY
19        5.   This agreement shall bind defendant,     its successor entities

20   (if any) , parent companies , and any other person or entity that

21   assume the liabilities contained herein ("successors- i n-interest" ) .

22   Defendant, or its successors-in-interest, if applicable, shall

23   provide the USAO and the United States Probation and Pretrial

24   Services office with reasonably prompt notice of any name change,

25   business reorganization, sale or purchase of assets , divestiture of

26   assets, or similar action impacting their ability to pay the fine or

27   affecting this agreement.     No change in name, change in corporate or

28   individual control , business reorganization, change in ownership,

                                        3
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 4 of 22 Page ID #:1634




 1   merger, change of legal status, sale or purchase of assets, or
 2   similar action shall alter defendant ' s responsibilities under this
 3   agreement .     Defendant shall not engage in any action to seek to avoid
 4   the obligations and conditions set forth in this agreement.
 5                               NATURE OF THE OFFENSES
 6        6.       Defendant understands tha t for defendant to be guilty of
 7   the crimes charged in counts one through four , that is, negligently
 8   causing a violation of a pretreatment program requirement, in
 9   violation of Title 33 , United States Code, Sections 1317(d) ,

10   1319(c) (1) (A) and 18 U.S.C.   §   2(b), the following must be true:    (1) a

11   publicly owned treatment works ("POTW") had a pretreatment program

12   that was approved by the United States Environmental Protection

13   Agency under Title 33, United States Code, Section 1342(a) (3 ) ;       (2)

14   one requirement of the pretreatment program was to not discharge

15   wastewater containing more than three milligrams per liter of

16   arsenic;   (3) defendant failed to use reasonable care in committing

17   some act , for example, failing to inform a source about the arsenic

18   content of wastewater after being notified that the wastewater

19   contained more than three milligrams per liter of arsenic; and (4)

20   defendant's failure to use reasonable care caused the source or the

21   POTW to violate a pretreatment program requirement by discharging

22   wastewater that contained more than three milligrams per liter of
23   arsenic.

24                                       PENALTIES
25        7.       Defendant understands that the statutory maximum sentence

26   that the Court can impose for each violation of Title 33 , United

27   States Code , Sections 1317 (d), 1319(c) (1) (A) and 18 U.S.C.   §   2 (b),

28   is : a five-year period of probation; a fine of $200 , 000 or twice the

                                           4
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 5 of 22 Page ID #:1635




 1   gross gain or gross loss resulting from the offense, whichever is

 2   greatest; and a mandatory special assessment of $125.

 3         8.    Defendant understands, therefore, that the total maximum

 4   sentence for all offenses to which defendant is pleading guilty is: a

 5   five-year period of probation; a fine of $800,000 or twice the gross

 6   gain or gross loss resulting from the offenses, whichever is

 7   greatest; and a mandatory special assessment of $500.

 8                                  FACTUAL BASIS
 9         9.    Defendant admits that defendant is, in fact , guilty of the

10   offenses to which defendant is agreeing to p l ead guilty.      Defendant

11   and the USAO agree to the statement of facts provided below and agree

12   that this statement of facts is sufficient to support pleas of guilty

13   to the charges described in this agreement but is not meant to be a

14   complete recitation of all facts relevant to the underlying criminal

15   conduct or all facts known to either party that relate to that

16   conduct .

17        During the period alleged in the second superseding information,

18   defendant was a company located in Los Angeles County , within the

19   Central District of California ,   that remediated and transported storm

20   water for its customers.    Co-defendant United Pumping Service,     Inc.

21   was a company located in Los Angeles County that remediated and

22   transported industrial wastes, including industrial wastewater, for

23   its customers .   Company 1 was a busi nes s entity located in San

24   Bernardino County that treated and disposed of industrial wastewater

25   that it received from its customers.

26        Company 1 was a business entity located in San Bernardino County

27   that treated and disposed of industrial wastewater that it received

28   from its customers .

                                        5
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 6 of 22 Page ID #:1636




 1           The Federal Water Pollution Control Act , commonly known as the

 2   Clean Water Act ("Clean Water Act"), established the basic structure

 3   for regulation of pollutant discharges in the waters of the United

 4   States and authorized the United States Environmental Protection

 5   Agency ( "EPA") to implement pollution control programs, such as

 6   setting wastewater standards for industry .

 7           Under the Clean Water Act , "pretreatment" incl uded the reduction

 8   of the amount of pollutants, the elimination of pollutants, or the

 9   alteration of the nature of pollutant properties in wastewater before

10   discharging such pollutants i nto a publicly owned treatment works .

11   ("POTW").     A POTW was a public facility , such as a sewage treatment

12   plant, that treated municipal sewage or industrial waste of a liquid

13   nature.     The term "POTW" included any sewer, pipe , or other

14   conveyance that conveyed water to a POTW.

15           The County Sanitation Districts of Los Angeles ("LA County

16   Sanitation") operated a POTW ("the LA County Sanitation POTWu).        In

17   1985, the EPA approved LA County Sanitation' s POTW Pretreatment

18   Program under Ti tle 33, United States Code , Section 1342(a) (3) .    That

19   pretreatment program included a limitation on the discharge of

20   certain toxic pollutants and prohibited the LA County Sanitation POTW

21   from discharging wastewater that had an arsenic concentration greater

22   than three milligrams per liter (''3 mg /L").    That limitation remained
23   in effect through and beyond 2015.

24           Company 1 had a discharge permit issued by LA County Sanitation

25   that, under certain conditions and requirements , allowed Company 1 to

26   discharge treated industrial wastewater to the LA County Sanitation

27   POTW.     The discharge permit issued to Company 1 by LA County
28

                                         6
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 7 of 22 Page ID #:1637




 1   Sanitation required that Company 1 not accept, store , or treat any

 2   wastewater that had an arsenic concentration greater than 3 mg/L.

 3           In or about April 2015, Company 2 hired defendant and co -

 4   defendant United Pumping Service,        Inc . to remove and transport

 5   industrial wastewater that had an arsenic concentration of more than

 6   3 mg/L.     Email correspondence sent by Company 2 to defendant and co-

 7   defendant United Pumping Service indicated that the arsenic

 8   concentration of the industrial wastewater was more than 3 mg/L.

 9           Subsequently , from approximately May 11 , 2015 , to May 15 , 2015,

10   defendant and co-defendant United Pumping Service, aiding and

11   abetting each other , transported and delivered six separate loads of

12   industrial wastewater , as documented on the non -ha zardous waste

13   manifest numbers listed below , each containing more than 3 mg/L of

14   arsenic, to Company 1 for treatment .       Despite Company 2 informing

15   defendant and co-defendant United Pumping Service of the arsenic

16   concentration of the wastewater, defendant and co-defendant United

17   Pumping Service failed to notify Company 1 of the arsenic

18   concentration of the wastewater it delivered to Company 1.         As a

19   result, Company 1 accepted and discharged the industrial wastewater

20   containing more than 3 mg/L of arsenic to the LA County Sanitation

21   POTW.     Company l's discharge of the arsenic-contaminated wastewater

22   to t he LA County Sanitation POTW violated Company l's discharge

23   permit and violated a requirement of the LA County Sanitation POTW ' s

24   pretreatment program.

25   DATE                  NON-HAZARDOUS WASTE MANIFEST NUMBER

26
     May 11, 2015          112300
27
     May 12 , 2015         113103
28

                                          7
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 8 of 22 Page ID #:1638




 1   DATE                  NON-HAZARDOUS WASTE MANIFEST NUMBER

 2
     May 12, 2015          113104
 3
     May 13, 2015          113105
 4
     May 13 , 2015         113106
 5
     May 15 , 2015         107967
 6

 7                                  SENTENCING AGREEMENT

 8          10.   Defendant and the USAO agree and stipulate that, pursuant

 9   to United States Sentencing Guidelines ("U.S.S.G.") §§ 8C2.1 and

10   8C2.10, the Sentencing Guidelines are not applicab l e in determining

11   the fine for an organization violating statutes relating to the

12   environment , but that all other sections of Chapter 8 of the U. S.S . G.

13   are applicable in this case , including the provisions regarding

14   probation and restitution.        Defendant understands that in determining

15   defendant's sentence , the Court is required to consider the factors

16   set forth in 18 U.S.C. § 3553(a), including the kinds of sentence and

17   sentencing range established under th e Sentencing Guidelines

18   Defendant agrees that at the time of sentencing the Court may

19   consider any uncharged conduct in determining the applicable

20   Sentencing Guidelines range, the propriety and extent of any

21   departures from that range , and the sentence to be imposed after

22   consideration of the Sentencing Guide l ines and all other relevant

23   factors under 18 U.S.C. § 3553(a).

24          11.   Pursuant to U.S.S.G. §§ 801.1 and 801.2 , and the factors

25   set forth in Title 18, United States Code, Section 3553(a) , including

26   the nature and circumstances of the offenses and the history and

27   characteristics of the defendant, the need f or the sen t ence imposed

28   to reflect the seriousness of the offenses , to promote respec t f or

                                           8
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 9 of 22 Page ID #:1639




 1   the laws , to provide just punishment for the offenses , to afford
 2   adequate deterrence to criminal conduct , and to protect the public
 3   from further crimes of the defendant, the parties agree to recommend
 4   and advocate that the Court impose the following sentence :
 5               a.   Probation: Defendant shall be sentenced to a three-
 6   year term of probation with conditions to be fixed by the Court,
 7   including, but not limited to , the maintenance of a compliance

 8   program that includes , but is not limited to, intake procedures and
 9   intake forms , training of employees, managerial oversight and review
10   of intake forms and procedures, and annual internal auditing to make
11   sure that defendant complies with those provisions of the Hazardous
12   Materials Transportation Act, the Clean Water Act , and the Resource
13   Recovery and Conservation Act that apply to defendant's operations as
14   a waste transporter.    Defendant will also provide the USAO with a
15   copy of its annual internal audit report of its compliance program

16   within two weeks of its issuance.

17               b.   Criminal Fine: Defendant shall pay a criminal fine of

18   $375,000.    The criminal fine shall be paid as follows :     (1) $250 , 000

19   within two weeks of the date the sentence is imposed;       (2) $75,000 on

20   or before June 30, 2021; $50 , 000 on or before June 30 , 2022 .

21   Defendant shall be jointly and severally liable for any fine that the

22   Court imposes upon co-defendant United Pumping Service,      Inc.
23               C.   Special Assessment : Defendant shall pay a total

24   special assessment of $500 as ordered by the Court .

25                        WAIVER OF CONSTITUTIONAL RIGHTS
26        12.    Defendant understands that by pleading guilty, defendant
27   gives up the following rights:

28               a.   The right to persist in a plea of not guilty .

                                        9
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 10 of 22 Page ID #:1640




 1               b.   The right to a speedy and public tria l by jury .
 2               c.   The right to be represented by counsel at trial .
 3   Defendant understands , however, that, defendant retains the right to

 4   be represented by counsel at every other stage of the proceeding .

 5               d.   The right to be presumed innocent and to have the
 6   burden of proof placed on the government to prove defendant guilty

 7   beyond a reasonable doubt.

 8               e.   The right to confront and cross - examine witnesses
 9   against defendant .

10               f.   The right to testify and to present evidence in

11   opposition to the charges , including the right to compel the

12   attendance of witnesses to testify .

13               g.   The right not to be compelled to testify, and, if

14   defendant chose not to testify or present evidence, to have that

15   choice not be used against defendant.

16               h.   Any and all rights to pursue any affirmative defenses ,

17   fourth Amendment or fifth Amendment claims , and other pretrial

18   motions that have been filed or could be filed.

19                          WAIVER OF APPEAL OF CONVICTION

20        13 .   Defendant understands that, with the exception of an appeal

21   based on a claim that defendant ' s guilty pleas were involuntary, by

22   pleading guilty defendant is waiving and giving up any right to

23   appeal defendant ' s convictions on the offenses to which defendant is

24   pleading guilty.      Defendant understands that this waiver includes,

25   but is not limited to , arguments that the statutes to which defendant

26   is pleading guilty are unconstitutional , and any and all claims that

27   the statement of facts provided herein is insufficient to support

28   defendant's pleas of guilty.

                                         10
Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 11 of 22 Page ID #:1641




 1                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE
 2        14.    Defendant agrees that, provided the Court imposes a

 3   sentence at or below the statutory maximum, defendant gives up the

 4   right to appeal any portion of the sentence.

 5        15.    The USAO agrees that, provided the Court imposes t he

 6   sentence specified in paragraph 11, the USAO gives up its ri ght to

 7   appeal any portion of the sentence.

 8                      RESULT OF WITHDRAWAL OF GUILTY PLEA

 9        16.    Defendant agrees that if, after entering guilty pleas

10   pursuant to this agreement, defendant seeks to withdraw and succeeds

11   in withdrawing defendant's guilty pleas on any basis other than a

12   claim and finding that entry into this plea agreement was

13   involuntary, then (a) the USAO will be relieved of all of its

14   obligations under this agreement; and (b) should the USAO choose to

15   pursue any charge or any civil, administrative, or regulatory action

16   that was either dismissed or not filed as a result of this agreement,

17   then (i) any applicable statute of limitations will b e tolled between

18   the date of defendant's signing of this agreement and the filing

19   commencing any such action; and (ii) defendant waives and gives up

20   all defenses based on the statute of limitations, any claim of pre-

21   indictment delay, or any speedy trial claim with respect to any such

22   action, except to the extent that such defenses existed as of the

23   date of defendant's signing this agreement.

24                          EFFECTIVE DATE OF AGREEMENT

25        17 .   This agreement is effective upon signature and execution of

26   all required certifications by defendant, defendant's counsel, and an

27   Assistant United States Attorney.

28

                                       11
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 12 of 22 Page ID #:1642




 1                               BREACH OF AGREEMENT

 2        18.   Defendant agrees that if defenda nt, at any time after the

 3   signature of this agreement and execution of all required

 4   certifications by defendant , defendant's counsel, and an Assistant

 5   United States Attorney,   knowing ly violates or fails to perform any of

 6   defendant's obligations under this agreement ("a breachn), the USAO

 7   may declare this agreement breached.      All of defendant ' s obligations

 8   are material, a single breach of this agreement is suf ficient for the

 9   USAO to declare a breach, and defendant shall not be deemed to have

10   cured a breach without the express agreement of the USAO in wr iting.

11   If the USAO declares this agreement breached, and the Court finds

12   such a breach to have occurred, then :    (a)   if defendant has previously

13   entered guilty pleas pursuant to this agreement , defendant will n o t

14   be able to withdraw the guilty pleas, and (b) the USAO will be

15   relieved of all its obligations under this agreement.

16        19.   Following the Court's finding of a knowing breach of this
17   agreement by defendant, should the USAO choose to pursue any charge

18   or any civil, administrative, or regulatory action that was either

19   dismissed or not filed as a result of this agreement, then :

20              a.   Defendant agrees that any applicable statute of

21   limitations is tolled between the date of defendant's signing of this

22   agreement and the filing commencing any such action.

23              b.   Defendant waives and gives up all defenses based on

24   the statute of limitations, any claim of pre-indictment delay, or any

25   speedy trial claim with respect to any such action, except to the

26   extent that such defenses existed as of the date of defendant's
27   signing this agreement.

28

                                        12
Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 13 of 22 Page ID #:1643




 1               c.   Defendant agrees that :   (i) any statements made by
 2   defendant, under oath, at the guilty plea hearing (if such a hearing

 3   occurred prior to the breach);     (ii) the agreed to factual basis

 4   statement in this agreement; and (iii) any evidence derived from such

 5   statements, shall be admissible against defendant in any such acti o n

 6   against defendant, and defendant waives and gives up any claim under

 7   the United States Constitution, any statute, Rule 410 of the Federal

 8   Rules of Evidence, Rule ll(f) of the Federal Rules of Criminal

 9   Procedure, or any other federal rule, that the statements or any

10   evidence derived from the statements should be suppressed or are

11   inadmissible.

12            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

13                               OFFICE NOT PARTIES
14        20.    Defendant understands that the Court and the United States

15   Probation and Pretrial Services Office are not parties to this

16   agreement and need not accept any of the USAO ' s sentencing

17   recommendations or the parties' agreements to facts or sentencing
18   factors .

19        21.    Defendant understands that both defendant and the USAO are

20   free to :   (a) supplement the facts by supplying relevant information

21   to the United States Probation and Pretrial Services Office and the

22   Court,   (b) correct any and all factual misstatements relating to the

23   Court's Sentencing Guidelines calculations and determination of

24   sentence, and (c) argue on appeal and collateral review that the

25   Court 's Sentencing Guidelines calculations and the sentence it

26   chooses to impose are not error.     While this paragraph permits both

27   the USAO and defendant to submit full and complete f actua l

28   information to the United States Probation and Pretrial Services

                                        13
Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 14 of 22 Page ID #:1644




 1   Office and the Court , even if that factual information may be viewed

 2   as inconsistent with the facts agreed to in this agreement , this

 3   paragraph does not affect defendant 's and the OSAO's obligations not

 4   to contest the facts agreed to in this agreement.

 5        22.   Defendant understands that even if the Court ignores any

 6   sentencing recommendation,   finds facts or reaches conclusions

 7   different from those agreed to, and/or imposes any sentence up to the

 8   maximum established by statute, defendant cannot, for that reason,

 9   withdraw defendant 's guilty pleas , and defendant will remain bound to

10   fulfill all defendant ' s obligations under this agreement.     Defendant

11   understands that no one      not the prosecutor, defendant's attorney,

12   or the Court -- can make a binding prediction or promise regarding

13   the sentence defendant will receive , except that it will be within

14   the statutory maximum.

15                            NO ADDITIONAL AGREEMENTS

16        23.   Defendant understands that, except as set forth herein ,

17   there are no promises, understandings, or agreements between the OSAO

18   and defendant or defendant's attorney, and that no additional

19   promise, understanding, or agreement may be entered into unless in a

20   writing signed by all parties or on the record in court.

21   //

22   II
23   II
24

25

26

27

28

                                       14
Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 15 of 22 Page ID #:1645




                                                        06/02/2020




                                                    6/1/2020
 Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 16 of 22 Page ID #:1646




 1   advised me of defendant ' s rights, of possible pretrial motions that

 2   might be filed , of possible defenses that might be asserted either

 3   prior to or at trial , of the sentencing factors set forth in 18

 4   U. S.C. § 3553(a} , of relevant Sentenci ng Guidelines provisions , and

 5   of the consequences of enteri n g into this agreement .                No promises ,

 6   inducements , or representations of any kind have been made to me

 7   oth er than those contained in this agreement.                 No one has threatened

 8   or forced me in any way to enter into this agreement .                  I am satisfied

 9   with the representation of defendant ' s attorney in this matter , and I

10   am pleadi ng guilty on behalf of defendant because defendant is guilty

11   of the c h arges and wishes to ta ke advantage of the promises set forth

12   in this agreement , and no t for a n y other reason.

13

14                                                           Date
15
     By :    £ DVA. f,.,OO ft.A./Z '-/    ~
16
     Its :     ftJ....z-SJb f-/'!T
17

18                              CERTIFICAT I ON OF DEFENDANT ' S ATTORNEY
19            I am defendan t Uni ted Storm Water , Inc .' s attorney .         I have

20   carefu l ly and t horough l y discussed every part of this agreement with

21   my client .         Furthe r,       I have fully advised my client of its rights , of

22   possible pretria l mo t ions that might be fi l ed , of possible defenses

23   that might be asserted ei t her prior to or at trial, of the sentencing

24   factors set forth in 1 8 U.S.C . § 3553(a} , of relevant Sentencing

25   Guidelines provisions , and of the consequences of entering into this

26   agreement.          To my knowledge: no promises , inducements , or

27   representations of any kind have been made to my client other than

28   those contained i n this agreement ; no one has threatened or forced my

                                                    16
Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 17 of 22 Page ID #:1647




 1   client in any way to enter into this agreement; my client's decision

 2   to enter into this agreement is an informed and voluntary one; and

 3   the factual basis set forth in this agreement is sufficient to

 4   support my client's entry of guilty pleas pursuant to this agreement.

 5
     ~   I-Lvu~~e/,                                6/1/2020
 6   THERESA KRISTOVICH                            Date
     Attorney for Defendant United Storm
 7   Water, Inc.

 8

 9

10

11

12

13

14
15
16

17

18
19

20

21

22

23

24
25

26

27

28

                                       17
     Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 18 of 22 Page ID #:1648



1                                        EXHIBIT A
2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,                CR No. 18-448(B)-DMG

11               Plaintiff,                    S E C O N D
                                               S U P E R S E D I N G
12               v.                            I N F O R M A T I O N

13    UNITED PUMPING SERVICE, INC., and        [33 U.S.C. §§ 1317(d),
      UNITED STORM WATER, INC.,                1319(c)(1)(A): Negligently Causing
14                                             Violation of Pretreatment Program
                 Defendants.                   Requirement]
15
                                               [CLASS A MISDEMEANOR]
16

17          The United States Attorney charges:
18                              INTRODUCTORY ALLEGATIONS
19    A.    The Defendants and Company 1
20          1.    Defendant UNITED PUMPING SERVICE, INC. was a company
21    located in Los Angeles County, within the Central District of
22    California, that remediated and transported industrial wastes,
23    including industrial wastewater, for its customers.
24          2.    Defendant UNITED STORM WATER, INC. was a company located in
25    Los Angeles County, within the Central District of California, that
26    remediated and transported storm water for its customers.
27          3.    Company 1 was a non-hazardous waste facility located in San
28    Bernardino County, within the Central District of California, that
     Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 19 of 22 Page ID #:1649



1     treated and disposed of industrial wastewater that it received from

2     its customers.

3     B.    The Clean Water Act

4           4.      The Federal Water Pollution Control Act, commonly known as

5     the Clean Water Act (the “Clean Water Act”), established the basic

6     structure for regulation pollutant discharges in the waters of the

7     United States and authorized the United States Environmental

8     Protection Agency (“EPA”) to implement pollution control programs,

9     such as setting wastewater standards for industry.

10          5.      “Pollutant” meant, among other things, chemical and

11    industrial waste.      33 U.S.C. § 1362(6).

12          6.      Publically Owned Treatment Works (“POTWs”) were public

13    facilities such as sewage treatment plants that treat municipal

14    sewage or industrial waste of a liquid nature.          The term “POTWs”

15    included sewers, pipes, or other conveyances that convey water to a

16    POTW.      40 C.F.R. § 403.3(q).

17          7.      “Pretreatment” included the reduction of the amount of

18    pollutants, the elimination of pollutants, or the alteration of the

19    nature of pollutant properties in wastewater before discharging such

20    pollutants into a POTW.      40 C.F.R. § 403.3(s).

21          8.      Specific limits on pollutants or pollutant parameters

22    developed by a POTW were deemed to be pretreatment standards for

23    purposes of 33 U.S.C. § 1317(d).        40 C.F.R. § 403.5.

24          9.      The County Sanitation Districts of Los Angeles (“LA County

25    Sanitation”) operated a POTW (“the LA County Sanitation POTW”).

26          10.     Under the Clean Water Act, the LA County Sanitation POTW

27    was required to establish a POTW Pretreatment Program that, among

28

                                              2
     Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 20 of 22 Page ID #:1650



1     other things, set forth local limits for the discharge of pollutants.

2     40 C.F.R. § 403.8.

3           11.   In 1985, the EPA approved LA County Sanitation’s POTW

4     Pretreatment Program.      That pretreatment program included a

5     limitation on the discharge of certain toxic pollutants and

6     prohibited the LA County Sanitation POTW from discharging wastewater

7     that had an arsenic concentration greater than three milligrams per

8     liter (“3 mg/L”).     That limitation remained in effect through and

9     beyond 2015.

10          12.   Pursuant to the EPA’s approval of LA County Sanitation’s

11    POTW Pretreatment Program, LA County Sanitation was authorized to

12    issue permits to industrial users for the discharge of treated

13    wastewater to a POTW.

14          13.   Company 1 had a discharge permit issued by LA County

15    Sanitation that, under certain conditions and requirements, allowed

16    Company 1 to discharge treated industrial wastewater to the LA County

17    Sanitation POTW.

18          14.   The discharge permit issued to Company 1 by LA County

19    Sanitation required that Company 1 not accept, store, or treat any

20    wastewater that had an arsenic concentration greater than 3 mg/L.

21          15.   The conditions and requirements under the discharge permit

22    issued to Company 1 were enforced by LA County Sanitation.

23          16.   These Introductory Allegations are incorporated into each

24    count of this Information.

25

26

27

28

                                              3
     Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 21 of 22 Page ID #:1651



1                                COUNTS ONE THROUGH FOUR

2              [33 U.S.C. §§ 1317(d), 1319(c)(1)(A); 18 U.S.C. § 2(b)]

3                                    [ALL DEFENDANTS]

4           On or about the dates set forth below, in San Bernardino County,

5     within the Central District of California, defendants UNITED PUMPING

6     SERVICE, INC. and UNITED STORM WATER, INC., by delivering industrial

7     wastewater to Company 1, as documented on the non-hazardous waste

8     manifest numbers listed below, negligently caused to be violated a

9     requirement of a pretreatment program approved under Title 33, United

10    States Code, Section 1342(a)(3), namely, the County Sanitation

11    Districts of Los Angeles’s pretreatment program requirement that

12    Company 1 not accept wastewater for treatment that had an arsenic

13    concentration greater than three milligrams per liter, in violation

14    of Title 33, United States Code, section 1319(c)(1)(A).

15

16    COUNT       DATE            NON-HAZARDOUS WASTE MANIFEST NUMBER

17
      ONE         May 11, 2015    112300
18
      TWO         May 12, 2015    113103
19
      THREE       May 12, 2015    113104
20

21    //

22    //

23    //

24

25

26

27

28

                                              4
     Case 2:18-cr-00448-DMG Document 152 Filed 06/02/20 Page 22 of 22 Page ID #:1652



1     COUNT       DATE             NON-HAZARDOUS WASTE MANIFEST NUMBER

2     FOUR        May 13, 2015     113105
3

4

5                                             NICOLA T. HANNA
                                              United States Attorney
6

7

8                                             BRANDON D. FOX
                                              Assistant United States Attorney
9                                             Chief, Criminal Division
10                                            JOSEPH O. JOHNS
                                              Assistant United States Attorney
11                                            Chief, Environmental and Community
                                              Safety Crimes Section
12
                                              MARK A. WILLIAMS
13                                            Assistant United States Attorney
                                              Deputy Chief, Environmental and
14                                            Community Safety Crimes Section
15                                            DENNIS MITCHELL
                                              HEATHER C. GORMAN
16                                            Assistant United States Attorneys
                                              Environmental and Community Safety
17                                            Crimes Section
18

19

20

21

22

23

24

25

26

27

28

                                              5
